Exhibit 10.1

 

MASTER ASSIGNMENT AND ASSUMPTION

 

This Master Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and among
the Assignor identified on the signature pages attached hereto (the “Assignor”)
and the Assignees identified on the signature pages attached hereto
(collectively, the “Assignees”).  Capitalized terms used but not defined herein
have the meanings provided in the Credit Agreement identified below, receipt of
a copy of which is hereby acknowledged by each Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor and the Assignees hereby agree as
follows:  the Assignor hereby irrevocably sells and assigns to the Assignees,
and each Assignee hereby irrevocably purchases and assumes from the Assignor,
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto with respect to the interests identified below and to
the extent that after giving effect to such assignment pursuant to this clause
(i) the Assignor’s and each such Assignee’s Revolving Commitment are as set
forth on Schedule 1 attached hereto and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

Assignor:

As set forth on the signature pages attached hereto.

 

 

 

2.

Assignees:

As set forth on the signature pages attached hereto.

 

 

 

3.

Borrowers:

GFI GROUP INC., a Delaware corporation and GFI HOLDINGS LIMITED, a corporation
formed under the laws of England and Wales

 

 

 

4.

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Second Amended and Restated Credit Agreement dated as of December 20, 2010
by and among the Borrowers, the Guarantors, the Lenders parties thereto, and
Bank of America, N.A., as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date of this
Assignment and Assumption)

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Assignee

 

Amount of
Revolving Commitments
Assigned

 

Percentage of Assigned
Revolving Commitments

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

6,250,000

 

33.333333333

%

The Royal Bank of Scotland PLC

 

$

6,250,000

 

33.333333333

%

Bank of Montreal

 

$

3,750,000

 

20.000000000

%

JPMorgan Chase Bank, N.A.

 

$

2,500,000

 

13.333333333

%

Total

 

$

18,750,000

 

100.000000000

%

 

7.

Effective Date:

December 9, 2013

 

8.                                      Election to become an Extending Lender: 
By checking the box at the end of this Section 8, each Assignee hereby elects to
become an Extending Lender under the Credit Agreement with respect to its
respective Assigned Interest and acknowledges and agrees that as an Extending
Lender, such Assigned Interest shall have a Maturity Date of December 20, 2015.
x

 

9.                                      Maturity Date:  For the avoidance of
doubt, the Assigned Interest shall have a Maturity Date of December 20, 2015 and
each Assignee is therefore an Extending Lender with respect to such Assigned
Interest under the Credit Agreement.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEES:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

Bank of Montreal — Chicago Branch

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

By:

Bank of Montreal — London Branch

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Pages Continue]

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Accepted:

 

 

 

BANK OF AMERICA, N.A., as an L/C Issuer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Consented to:

 

 

 

GFI GROUP INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignees.  Each Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest being assigned to it, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase such Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of each
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for such amounts which have accrued to but excluding
the Effective Date and to the applicable Assignee for amounts which have accrued
from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

Schedule 1

 

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Revolving
Commitments

 

Pro Rata Share

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

25,000,000.00

 

33.333333333

%

The Royal Bank of Scotland PLC

 

$

25,000,000.00

 

33.333333333

%

Bank of Montreal

 

$

15,000,000.00

 

20.000000000

%

JPMorgan Chase Bank, N.A.

 

$

10,000,000.00

 

13.333333333

%

Barclays Bank PLC

 

$

0.00

 

0.000000000

%

Total:

 

$

75,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------